Markewich, J. (concurring).
I concur in the result arrived at by my brethren of the majority, but I differ from them slightly in my approach. In my view, the difficulty with this case derives from the tack taken below in considering this only as a weapon licensing case because the section under which defendant-respondent was charged is found in the article relating to weapons. It is actually not, the main thrust of the charge being intent to commit an assault. Had the assault actually been carried through, the defendant could not escape successful prosecution therefor merely because the weapon used was possessed under a valid license; it would be absurd to say that the Legislature intended so ludicrous a result. Nor is this to say for a moment that the statute is perfect and should not be clarified by a bit of rewording. I would add, however, that it is an axiom of construction that a statute must be read in such a way as to make sense, and it makes no sense whatever to construe this statute, imperfect as it may be, so as to condone incipient assault.